1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
8              EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
9    KAREN CALL, individually and on   )        Case No. 2:18-CV-03027-KJM-AC
                                       )
     behalf of all others similarly situated,   CLASS ACTION
10
10
                  Plaintiff,           )
11
11                                     )        ORDER GRANTING LEAVE TO
            vs.                        )
12
12                                              FILE FIRST AMENDED CLASS
     TRAVEL NURSE ACROSS               )        ACTION COMPLAINT
13
13   AMERICA, LLC, an Arkansas Limited )
     Liability Company; and DOES 1     )
14
14
     through 50, inclusive,            )
15
15                                     )        Complaint filed:   August 2, 2018
                  Defendants           )        Removed:           November 16, 2018
16
16                                              Trial date:        None set
                                       )
17
17                                     )
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
              ORDER GRANTING LEAVE TO FILE FIRST AMENDED CLASS ACTION COMPLAINT
                                 CASE NO. 2:18-CV-03027-KJM-AC
1          Having read and considered the Stipulation for Leave to File a First Amended
2    Class Action Complaint submitted by Plaintiff KAREN CALL (“Plaintiff”) and
3    Defendant TRAVEL NURSE ACROSS AMERICA, LLC (“Defendant”), and
4    finding good cause, the Court GRANTS the Stipulation and orders as follows:
5          1.       Plaintiff is granted leave to File a First Amended Class Action
6    Complaint;
7          2.       Due to the potential impending expiration of the statute of limitations on
8    the added claims on or about March 20, 2019, the First Amended Complaint, in the
9    form attached as Exhibit 1 to the Stipulation for Leave to File First Amended Class
10
10   Action Complaint, is deemed filed as of the March 14, 2019 date the Parties stipulated
11
11   to permit the filing of the First Amended Complaint.
12
12         3.       Defendant’s Answer to the First Amended Class Action shall be filed
13
13   within thirty (30) Court days of the filing of the First Amended Class Action
14
14   Complaint.
15
15         IT IS SO ORDERED.
16
16   DATED: March 19, 2019.
17
17
18
18                                               UNITED STATES DISTRICT JUDGE
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
                                                  1
                ORDER GRANTING LEAVE TO FILE FIRST AMENDED CLASS ACTION COMPLAINT
                                   CASE NO. 2:18-CV-03027-KJM-AC
